DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II's Claims 11–15 in the reply filed on 04/25/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 13 and 14 encompass forming a hollow body with perforations by way of injection molding. The structure described is disclosed in Figures 2 – 3. Although Applicant's specification discloses that the structure in Figure 3 can be injection molded (see last two lines on page 10 of Applicant's specification filed on 07/12/2019 "FIG. 3 illustrates an injection molded, or 3D printed polyhedron 30 formed from a plurality of interconnected struts, each indicated at 31."), the ability to injection mold such a structure is not within the knowledge of one of ordinary skill in the art and indicated as impossible by other portions of the Applicant's own specification (see last full paragraph on page 11 of Applicant's specification filed on 07/12/2019 " Further, there are some 3D print matrixes that cannot be injection molded, such as the structure of FIG. 3"). As such, claims 13 and 14 contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make the hollow body with perforations by way of injection molding. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 13 include recitations which perform the method of claim 11 by additive manufacturing. One of ordinary skill in the art would understand that additive manufacturing is a continuous layer-by-layer process or not one where the body and the perforations are formed in two separate steps. Claim 11 requires two separate steps of 1) forming material into a hollow body; and 2) forming a plurality of perforations in the outer wall. Therefore, one of ordinary skill in the art is unable to ascertain the scope of claim 12 and 13 additive manufacturing process limitations because the continuous layer-by-layer process generally conflicts with two-step process in claim 11.
As to claim 13, this claim recites " further comprising inputting a 3D model of the insert to a controller" and "outputting instructions from the controller to ….an injection molding machine." However, that 3D model within a controller, as understood by one of ordinary skill in the art, is not used to fabricate an object by injection molding. 
	For the purposes of searching and throughout the remainder of this action, the Examiner will assume that any prior art reference which discloses injection molding generally will arrive at further comprising inputting a 3D model of the insert to a controller" and "outputting instructions from the controller to ….an injection molding machine."
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIN PG Publication No. 20160000052.
As to claim 11, LIN discloses a method of forming an explosion resisting insert for a fuel tank, the method comprising:
	forming an explosion suppressing material into a hollow body of the insert, the hollow body having an inner surface and an outer surface, and forming a plurality of perforations in the outer wall (Figures 1–2 and ¶40's single step injection molding of one each half of the similar product is considered to meet this claim because its similar to how the perforations are disclosed as being formed on page 10 of Applicant's original specification.)
 As to claim 13, LIN discloses the method of claim 11. LIN, by disclosing injection molding, is considered to arrive at the claimed controller limitations as they pertain to injection molding (see claim interpretation under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, above). Will
As to claim 15, LIN discloses the method of claim 11, wherein forming the hollow body comprises forming a spherical hollow body (Figures 1–2). 
Claim(s) 11–13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MEYER PG Publication No. 20160238193.
As to claim 11, MEYER discloses a method of forming an explosion resisting insert for a fuel tank, the method comprising:
	forming an explosion suppressing material into a hollow body of the insert, the hollow body having an inner surface and an outer surface, and forming a plurality of perforations in the outer wall (Figure 3e–3g and Figure 10; ¶52)
	As to claim 12, MEYER discloses the method of claim 11 wherein forming the hollow body includes forming the hollow body by additive manufacturing (Figure 3e–3g). 
	As to claim 13, MEYER discloses the method of claim 11, further comprising inputting a 3D model of the insert to a controller; outputting instructions from the controller to one of a 3D printer and one of 3D printing the insert (¶54). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIN PG Publication No. 20160000052, as applied in the rejection of claim 1 above, and in further view of HANSON PG Publication No. 20170057133.
	As to claim 14, LIN discloses the method of claim 11, comprising injection molding the insert from a plastic material (¶40). 
	However, LIN fails to dislcose that the plastic material is a thermoplastic material. 
HANSON teaches injection molding with a thermoplastic material (¶31).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specific teachings of HANSON into the generic disclsoure of LIN for the benefit of an inexpensive material that one can injection mold with (as taught by HANSON at ¶31). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743